Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 1 of 10   PageID #: 2424



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CRIM. NO. 17-000742 SOM
                               )
                Plaintiff,     )
                               )           ORDER REGARDING FURTHER STAY
           vs.                 )           OF MITTIMUS
                               )
 MELVYN GEAR,                  )
                               )
                Defendant.     )
 _____________________________ )

                ORDER REGARDING FURTHER STAY OF MITTIMUS

             This court held a status conference on April 20, 2020,

 to discuss Defendant Melvyn Gear’s release status while his

 appeal is pending.      Gear was originally scheduled to begin

 serving a 15-month sentence on January 21, 2020, following a jury

 trial in which he was found guilty of having been an alien in

 possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(B).

 Thereafter, this court, responding to Gear’s motion for release

 pending appeal, stayed mittimus until April 20, 2020.            In its

 order on that motion, this court held that Gear satisfied all

 three statutory requirements for release pending appeal.            See ECF

 No. 165.    This court stayed mittimus for three months, rather

 than granting Gear’s motion in full, primarily because of the

 third requirement: that Gear’s appeal raise a “‘fairly

 debatable’” issue on appeal that is “‘of more substance than

 would be necessary to a finding that it was not frivolous.’”

 United States v. Berckmann, 2019 WL 984274, at *4 (D. Haw. Feb.

 28, 2019) (quoting United States v. Handy, 761 F.2d 1279, 1282,
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 2 of 10   PageID #: 2425



 1282 n.2 (9th Cir. 1985)).       This court was hoping that the law on

 whether Gear was raising a fairly debatable issue on appeal would

 develop quickly in reaction to a recent Supreme Court case.

             The questions raised by Gear’s appeal concern the

 interpretation of the Supreme Court’s decision in United States

 v. Rehaif, 139 S. Ct. 2191 (2019), decided after the trial in

 this case had concluded.       In Rehaif, the Supreme Court held that,

 in prosecutions under 18 U.S.C. § 922(g), the Government must

 prove that the defendant knew that “he belonged to the relevant

 category of persons barred from possessing a firearm.”            Id. at

 2200.   For the purposes of § 922(g)(5)(B), the relevant category

 of persons includes aliens who have “been admitted to the United

 States under a nonimmigrant visa (as that term is defined in

 section 101(a)(26) of the Immigration and Nationality Act (8

 U.S.C. § 1101(a)(26)).”      In this court’s earlier order denying

 Gear’s motion for a new trial, this court held that, under

 Rehaif, the Government could prove that Gear knew he belonged to

 the relevant category of persons by proving that he knew that he

 possessed an H-1B visa.      Such a visa is a nonimmigrant visa under

 the Immigration and Nationality Act.        ECF No. 138, PageID # 1767.

 Although this court, having conducted the trial before Rehaif was

 decided, had not instructed the jury on the issue of whether Gear

 knew he was in a category of persons barred from possessing a

 firearm, this court concluded that no new trial was required in


                                       2
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 3 of 10    PageID #: 2426



 light of the actual evidence at trial and this court’s

 understanding of the Rehaif knowledge requirement as applied to

 the charge against Gear.       Gear, however, argues that Rehaif

 requires the Government to prove that he knew that, as a legal

 matter, the INA defines an H-1B visa as a nonimmigrant visa.

             In its order staying mittimus until April 20, 2020,

 this court held that Gear had raised a nonfrivolous argument.

 ECF No. 165, PageID # 2276.       However, this court recognized that,

 at any time, the Ninth Circuit (or another circuit) could issue a

 decision that directly addressed Gear’s assertions.              It therefore

 stayed mittimus for three months so that it could evaluate any

 such developments in the law.

             After evaluating the present state of the law, this

 court stays mittimus for three additional months.           The parties

 have not cited any recent decisions that directly address the

 issues raised by Gear’s appeal.        This court’s review of the law,

 however, reinforces the conclusion this court reached in its

 order denying Gear’s motion for a new trial.          That conclusion is

 compelled by the Supreme Court’s decision in McFadden v. United

 States, 575 U.S. 186, 135 S. Ct. 2298 (2015).

             In McFadden, the Supreme Court interpreted the

 Controlled Substances Act, which “makes it unlawful for any

 person knowingly or intentionally . . . to manufacture,

 distribute, or dispense, or possess with intent to manufacture,


                                       3
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 4 of 10   PageID #: 2427



 distribute, or dispense, a controlled substance.”           576 U.S. ---,

 135 S. Ct. at 2303 (quotation marks omitted).          The CSA defines a

 controlled substance as “a drug or other substance, or immediate

 precursor, included in schedule I, II, III, IV, or V.”            Id. at --

 -, 135 S. Ct. at 2304 (quotation marks omitted).

             The Court held that the mens rea requirement in the CSA

 applied to the entire statute.        Thus, to secure a conviction, the

 Government had to establish that the defendant knew that the

 substance he had manufactured, distributed, dispensed, or

 possessed was controlled.       Id.   But the Government did not have

 to prove that the defendant knew what drugs were included on the

 various schedules:

             The knowledge requirement may also be met by
             showing that the defendant knew the identity
             of the substance he possessed. Take, for
             example, a defendant who knows he is
             distributing heroin but does not know that
             heroin is listed on the schedules. Because
             ignorance of the law is typically no defense
             to criminal prosecution, this defendant would
             also be guilty of knowingly distributing “a
             controlled substance.”

 Id. (emphasis added) (quotation marks omitted).          In other words,

 the Supreme Court interpreted the CSA’s reference to a

 “controlled substance” as a “shorthand designation” of the

 various controlled substances listed on the schedules.            See

 United States v. Int’l Minerals & Chem. Corp., 402 U.S. 558, 562




                                       4
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 5 of 10   PageID #: 2428



 (1971) (offering a similar interpretation of a different

 statute).

             This court reads 18 U.S.C. § 922(g)(5)(B) in the same

 way.    Under Rehaif, to secure a conviction, the Government must

 prove that the defendant knowingly possessed a firearm and knew

 that he had “been admitted to the United States under a

 nonimmigrant visa (as that term is defined in [8 U.S.C.

 § 1101(a)(26)].”     Under 8 U.S.C. § 1101(a)(26), a nonimmigrant

 visa is “a visa properly issued to an alien as an eligible

 nonimmigrant by a competent officer as provided in this chapter.”

 To understand the term “eligible nonimmigrant,” the court turns

 to 8 U.S.C. § 1101(a)(15), which explains that “[t]he term

 ‘immigrant’ means every alien except an alien who is within one

 of the following classes of nonimmigrant aliens.”           Section

 1101(a)(15) lists every category of nonimmigrant alien.

             The nonimmigrant categories correspond to the various

 nonimmigrant visas issued by the United States.          Compare 8 U.S.C.

 § 1101(a)(15) with United States Department of State, Directory

 of Visa Categories, available at https://travel.state.gov/

 content/travel/en/us-visas/visa-information-resources/all-visa-

 categories.html (last visited April 20,2020).          As one example,

 Gear first entered the United States on an “E-3” nonimmigrant

 visa.   That visa is based on subsection (E)(iii) of 8 U.S.C.




                                       5
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 6 of 10   PageID #: 2429



 § 1101(a)(15), which classifies as a nonimmigrant any alien who

 enters the country “solely to perform services in a specialty

 occupation in the United States if the alien is a national of the

 Commonwealth of Australia.”       When Gear illegally possessed a

 firearm, he was in the United States on an “H-1B” nonimmigrant

 visa.    That visa is based on subsection (H)(i)(b), which is not

 limited to Australian nationals and classifies as a nonimmigrant

 any alien who temporarily enters the United States to work in a

 specialty occupation.

             Like the Controlled Substances Act, the INA defines the

 term “nonimmigrant visa” by providing a list of nonimmigrant

 visas.    The reasoning in McFadden therefore appears applicable

 here.    That is, just as the Government satisfies the knowledge

 requirement in a drug case by showing that a defendant knowingly

 possessed heroin (but without needing to show that the defendant

 knew that heroin was on a drug schedule), the Government can

 satisfy the Rehaif knowledge requirement by showing that Gear

 knew that he possessed an H-1B visa that allowed only a temporary

 stay in the United States.       The Government need not show that

 Gear knew that the visa was on some list of what the law defines

 as “nonimmigrant visas.”

             Rehaif did not directly address § 922(g)(5)(B).          139 S.

 Ct. at 2200 (“We express no view, however, about what precisely

 the Government must prove to establish a defendant’s knowledge of


                                       6
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 7 of 10   PageID #: 2430



 status in respect to other § 922(g) provisions not at issue

 here.”).    This court does not read Rehaif as implicitly

 overruling McFadden, a case decided less than four years ago.

             Indeed, the same considerations weighed by the Supreme

 Court in Rehaif favor this court’s interpretation of

 § 922(g)(5)(B).     For instance, in Rehaif, the Supreme Court noted

 the importance of interpreting a statute’s mens rea requirement

 in a manner that reflects a defendant’s culpability:

             Beyond the text, our reading of § 922(g) and
             § 924(a)(2) is consistent with a basic
             principle that underlies the criminal law,
             namely, the importance of showing what
             Blackstone called “a vicious will.” As this
             Court has explained, the understanding that
             an injury is criminal only if inflicted
             knowingly is as universal and persistent in
             mature systems of law as belief in freedom of
             the human will and a consequent ability and
             duty of the normal individual to choose
             between good and evil. Scienter requirements
             advance this basic principle of criminal law
             by helping to separate those who understand
             the wrongful nature of their act from those
             who do not. . . .

             Without knowledge of that status, the
             defendant may well lack the intent needed to
             make his behavior wrongful. His behavior may
             instead be an innocent mistake to which
             criminal sanctions normally do not attach.

 139 S. Ct. at 2196 (citations and quotation marks omitted); see

 generally Liparota v. United States, 471 U.S. 419, 426 (1985)

 (rejecting an interpretation of a statute that would “criminalize

 a broad range of apparently innocent conduct”).



                                       7
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 8 of 10    PageID #: 2431



             Requiring the Government to prove that a defendant knew

 how the INA defines a “nonimmigrant visa” does nothing to prevent

 the criminalization of innocent conduct.         A defendant who knows

 that he is present in the country on an H-1B visa and

 nevertheless possesses firearms is not any less culpable than a

 defendant who also knows that an H-1B visa is on a statutory list

 of “nonimmgirant visas.”       As this court explained in its order

 denying Gear’s motion for a new trial, in both situations the

 defendant would be aware that he was present in the United States

 on a limited visa.      In both situations, a foreigner should know

 that he may face restrictions on the possession of a dangerous

 weapon like a firearm.      ECF No. 138, PageID # 1770.          Gear’s

 proposed interpretation of § 922(g)(5)(B)’s state of mind

 requirement goes beyond what is needed to ensure that the statute

 only punishes culpable conduct.

             Finally, as this court explained in its order denying

 Gear’s motion for a new trial, a contrary interpretation would

 effectively nullify § 922(g)(5)(B).        ECF No. 138, PageID # 1771-

 72.   This court continues to believe that Congress did not intend

 to enact an unenforceable statute.

             In sum, this court’s further review of the law

 reinforces its conclusion that the Government satisfied the

 knowledge requirement by establishing that Gear knew that he

 possessed an H-1B visa.      The Government has advanced an


                                       8
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 9 of 10   PageID #: 2432



 alternative theory for sustaining the judgment, relying on an

 exhibit that refers to a nonimmigrant visa and on trial testimony

 relating to that exhibit.       Whatever the theory, at this point

 this court is without guidance from caselaw expressly examining

 how Rehaif applies in the context of § 922(g)(5)(B), and it is

 the court’s hope that a further stay of mittimus might yield such

 guidance.    Such a stay appears particularly appropriate in light

 of Gear’s age and the COVID-19 pandemic that is currently

 affecting the nation and that raises huge concerns in prisons.

 District courts are now routinely receiving motions for

 compassionate release from prisoners seeking to avoid infection

 in prisons, where social distancing is nearly impossible.            The

 court is reluctant to order Gear into such an environment if he

 is raising a nonfrivolous argument on appeal and is complying

 with the conditions of his release.

             This court therefore stays mittimus until further order

 by this court and sets a status conference for July 20, 2020, at

 9:30 a.m.    At the status conference, the parties should be

 prepared to discuss whether any new court decisions directly

 address the questions raised by Gear’s appeal.




                                       9
Case 1:17-cr-00742-SOM Document 180 Filed 04/27/20 Page 10 of 10    PageID #: 2433



              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, April 27, 2020



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge


  United States v. Gear, Crim. No. 17-00742 SOM; ORDER REGARDING FURTHER STAY OF
  MITTIMUS




                                       10
